DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
■ Claims 1, 11, and 25 are recited, inter alia, “… whether the audio signal represents a user’s voice” and “… whether the audio signal represents at least one of a command or question”. And thus, it is unclear whether “a command or question” is “a command of the user or a question of the user” or not. There is insufficient support definition(s) for specifying these limitations in the claims, and therefore rendering the claimed invention of the claims unclear. 
Appropriate correction is required.
user voice verifier, the speaking target detector, and the activation signal unit are included in … a speech recognition system, and the automatic speech recognition engine is included in … the speech recognition system”; and its independent claim 1 recites “A device …, the device comprising: a user voice verifier … a speaking target detector … an activation signal unit … an automatic speech recognition engine …”. And thus, it is unclear whether “a speech recognition system/the speech recognition system” is the same as “A device/the device” or not.
Dependent claim 12 also being rejected for the same reasons set forth above.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatfield (GB 2515527 A).

As for claims 1, 11, 19, and 25, Hatfield discloses a device (Fig.1, Mobile Telephone 1, Figs.2-21), a method (Figs.1-21 and related description), a non-transitory computer-readable medium (Fig.2, Memory 35, page 6 lines 1-4, page 10 lines 29-33, computer-readable code stored on non-transitory medium for running on computational resources), and an apparatus (Fig.1, Fig.2, Baseband (Communication) Processor 31, Applications Processor 33, Figs.3-21), to process an audio signal representing input sound (Figs.1-21, page 5 line 33 through page 6 line 4, applications processor 33 handles, amongst other processes, processes audio data), comprising: a user voice verifier (Fig.5a, Trigger Phase Validation 130) configured to generate a first indication (Fig.5a, SR EN) based on whether the audio signal represents a user's voice (Figs.1-21, page 1 lines 20-23, a registered user can utter a key phrase and be verified that it is that specific user speaking; and page 21 lines 18-19, a user voice verifier such as a trigger phase validation 130 which is determined whether the audio signal was spoken by the authorized/registered user, and a first indication such as the trigger phase); a speaking target detector (Fig.5a, Speech Recognition Engine 132) configured to generate a second indication based on whether the audio signal represents at least one of a command or a question (Figs.1-21, page 21 lines 22-23, a speaking target detector such as speech recognition function 132 which is used to generate a second indication such as identifying command spoken by the authorized/registered user); an activation signal unit (Figs.2-3, Application Processor 33) configured to selectively generate an activation signal based on the first indication and the second indication (Figs.1-3, Fiig.4, Phase1, Phase 2, Phase 3, Enable Speech Recognition Engine – step 88, Figs.5a-21, page 6 lines 4-7, page 8 line 12 through page 9 line15, an activation signal unit such as application processor 33 which is being used to process the first indication “trigger phase” and the second indication “identifying command spoken by the user” for activating the speech recognition engine); and an automatic speech recognition engine (Fig.5a, Speech Recognition Engine 132) configured to be activated, responsive to the in step 88, the speech recognition engine 132 detects the subsequent speech of the user audio signal such as converting it into instructions/commands for executing by the device).

As for claims 2 and 12, Hatfield discloses the user voice verifier, the first indication, the second indication, the speaking target detector, and the activation signal unit are included in an always-on pre-stage of a speech recognition system, and wherein the automatic speech recognition engine is included in an on-demand main stage of the speech recognition system (Figs.1-21, page 9 lines 16-36, multi-phase approach for the speech recognition with the user voice verifier, the first indication, the second indication, the speaking target detector, and the activation signal unit are included in “always on” operation does not use excessive amounts of power, and the automatic speech recognition engine is only activated when an authorized/registered user is spoken).

As for claims 3, 13-14, and 20, Hatfield discloses wherein the activation signal unit is further configured to: select to generate the activation signal responsive to the first indication indicating that the audio signal represents a registered user's voice and the second indication indicating that the audio signal indicates a command or a question (Figs.1-3, Fig.4, Was the Trigger Phrase Spoken? – step 84, Was the Trigger Phrase Spoken by the User? – step 86, Figs.5a-21); and select to not generate the activation signal responsive to the first indication indicating that the audio signal does not 

As for claims 4-5, 15-16, and 21-22, Hatfield discloses wherein the first indication has a first value that indicates a first likelihood that the audio signal represents a user's voice and the second indication has a second value that indicates a second likelihood that the audio signal represents at least one of a command or a question (Fig.5a, Count Circuitry 123, Counter(s) 124, 126, Count Analysis 128, Fig.6, Was the Trigger Phrase Spoken? Yes – count_value_B+1, No, Count Analysis 166), wherein the activation signal unit is configured to determine whether to generate the activation signal based on whether a weighted sum of the first value and the second value satisfies a threshold (Figs.1-4, Fig.5a, Count Circuitry 123, Counter(s) 124, 126, Count Analysis 128, Fig.6, Was the Trigger Phrase Spoken? Yes – count_value_B+1, No, Count Analysis 166, Figs.7-21, page 18 line 26 through page 19 line 29).

As for claims 6-7, 17-18, 23-24, and 26-27, Hatfield discloses a voice data storage (Fig.5a, Selectable Buffered Signal Path, Buffer 110, Buffer 146, Figs.5b-5d) configured to store voice characteristic data of one or more registered users (Fig.5a, Noise Reduction For Speech Recognition 134, Noise Reduction For Human Communication 136, Figs.5b-5d), wherein the user voice verifier is configured to access the voice characteristic data to determine whether the audio signal represents the voice out, Ambient Noise, Trigger Phrase, Command Phrase(s) – Sentence 1, Sentence 2, Figs.5c-5e, page 12 line 19 through page 16 line 11, Figures 5a to 5e depicted a voice data storage such as buffer 110 configured to store voice characteristics data of the authorized/registered user which is used by the speech processing engine from the trigger phrase through command phrase), and determining whether the audio signal represents a command or question based on a user-independent voice model (Figs.8a-8d, page 28 line 26 through page 30 line 16, a user-independent voice model such as a speaking words "Hi phone, please navigate to the nearest cafe", where "Hi phone" is the trigger phrase, and "please navigate to the nearest cafe" is a voice command to be interpreted by the speech recognition engine and used as an input to a function such as a satellite navigation application).

As for claims 8-10, and 28-30, Hatfield discloses the user voice verifier, the first indication, the speaking target detector, the second indication, the activation signal unit, and the automatic speech recognition engine are implemented in a wireless speaker and voice command device with an integrated assistant application, wherein the user voice verifier, the first indication, the speaking target detector, the second indication, the activation signal unit, and the automatic speech recognition engine (Fig.5a) are implemented in a portable electronic device (Fig.1, Mobile Phone/Smartphone 1, Wireless Headset 17, etc., Figs.2-21), and further comprising a microphone (Fig.1, 

Conclusion
The prior art made of record listed below and more in attached PTO-892 form, and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US-PGPUB 2015/0302856 A1) disclose method and apparatus for performing function by speech input, identifying a speech command in the input sound stream (see Fig.1, Abstract).
Lesso (US-Patent No. 10,923,128 – Speech Recognition) teaches speech recognition, in particular to a system that perform both speaker recognition and speech recognition (see Fig.1).
Beiermeister et al. (US-PGPUB 2008/0071546 A1) disclose activating a speech recognition of the in-vehicle telematics unit (see Fig.1, Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI N NGUYEN whose telephone number is (571)270-3141.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KHAI N. NGUYEN
Primary Examiner
Art Unit 2652



/Khai N. Nguyen/Primary Examiner, Art Unit 2652                                                                                                                                                                                                        
04/10/2021